Citation Nr: 1135950	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-06 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim of service connection for cellulitis, to include as due to inservice herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970 and from November 1982 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A claim seeking entitlement to service connection for a psychiatric disorder includes any psychiatric disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The RO's January 1986 rating decision, which denied the Veteran's original claim seeking service connection for an acquired psychiatric disorder, noted a diagnosis of schizophrenia, but that there was no evidence of this condition having been incurred or aggravated during the Veteran's military service or within his first post service year.  Recently, a February 2007 VA examination for posttraumatic stress disorder (PTSD) diagnosed schizophrenia, chronic, undifferentiated type.  Given the consistency of this diagnosis, and the explicit consideration it was given in the RO's January 1986 rating decision, the Board has recharacterized this issue on appeal as whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

The issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  In November 1996, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for cellulitis, to include as due to inservice herbicide exposure.  Although provided notice of this decision in December 1996, the Veteran did not perfect an appeal thereof.

2.  In November 2001, the Veteran filed to reopen his claim of service connection for cellulitis, to include as due to inservice herbicide exposure.

3.  In August 2002, the RO issued a rating decision which concluded that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for cellulitis, to include as due to inservice herbicide exposure.  Although provided notice of this decision that same month, the Veteran did not perfect an appeal thereof.

4.  Evidence associated with the claims file since the unappealed August 2002 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cellulitis, to include as due to inservice herbicide exposure.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for cellulitis, to include as due to inservice herbicide exposure, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The March 2005 and November 2007 RO letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  With respect to the Dingess requirements, the RO's November 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the basis for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The RO's notice letters provided to the Veteran in March 2005 and November 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In claims to reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  The Board's decision herein finds that new and material evidence has not been submitted in support of the Veteran's claim to reopen, hence there is no duty on the part of VA to provide a VA examination concerning this issue.  38 C.F.R. § 3.159(c)(4).  Finally, there is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection for certain chronic diseases, to include psychoses, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran contends that new and material evidence has been submitted sufficient to reopen his previously denied claim of service connection for cellulitis, to include as due to inservice herbicide exposure.  

In November 1996, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for cellulitis, to include as due to inservice herbicide exposure.  The rating decision indicated that the evidence failed to show a link or nexus between any cellulitis and the Veteran's military service.

In August 2002, the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for cellulitis, to include as due to inservice herbicide exposure.  The RO specifically determined that the new evidence submitted in support of reopening the previously denied service connection claim for cellulitis was duplicative of evidence previously considered by VA.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The evidence of record in August 2002 did not show cellulitis related to the active service, to include as due to inservice herbicide exposure.  New evidence submitted since the August 2002 RO decision consists of additional VA treatment records, VA examination reports, and the Veteran's lay statements.  Despite the Veteran's assertions, a review of the medical evidence submitted since August 2002 does not show a diagnosis of cellulitis related to active service, to include as due to inservice herbicide exposure.  The Veteran's newly submitted lay statements make no discernable argument and are insufficient to reopen the previously denied claim.  Although the medical treatment evidence received since August 2002 is new, in that it was not previously considered by VA, it is cumulative or redundant of the evidence at the time of the prior decision, which did not show diagnosis of cellulitis related to active service, to include as due to inservice herbicide exposure.  Thus, the evidence received since the August 2002 rating decision denying the Veteran's application to reopen a claim of service connection for cellulitis, to include as due to inservice herbicide exposure, does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating it.  

As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the August 2002 rating decision remains final.


ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for cellulitis, to include as due to inservice herbicide exposure, is not reopened, and the appeal is denied.


REMAND

The Veteran is seeking to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claim therein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
 
In February 2007, the Veteran was scheduled for a VA examination for PTSD to determine his current psychiatric status.  The February 2007 VA examination report noted that the VA examiner had reviewed the Veteran's claims file and conducted a psychiatric examination of the Veteran.  The examination report concluded with a diagnosis of schizophrenia, chronic, undifferentiated type.  The VA examiner then opined that the Veteran did not meet the stressor criterion for a diagnosis of PTSD.  In support of this opinion, the VA examiner stated that the Veteran "reported having dreams as a result of being in Vietnam, though it is unclear if these are bothersome to him."  The VA examiner also noted that references to PTSD found in the Veteran's VA treatment records failed to provide any symptoms to support such diagnosis.  

After reviewing the February 2007 VA examination for PTSD, the Board concludes that the RO must schedule the Veteran for a new VA psychiatric examination to address the issue of whether any current psychiatric disorder found was incurred in or aggravated during the Veteran's military service.  Specifically, the February 2007 VA examination report failed to explain why the effect of the Veteran's nightmares on him was "unclear."  The importance of this uncertainty was further highlighted by the VA examiner's citing to this uncertainty as the basis for concluding that the Veteran did not meet the stressor criterion for a diagnosis of PTSD.  Finally, the examination report was silent as to whether the currently diagnosed schizophrenia was incurred or aggravated during the Veteran's periods of military service.  Under these circumstances, a new VA psychiatric examination is required.  Barr, 21 Vet. App. at 311.

The Veteran's representative noted that the Veteran may have again become homeless.  Under these circumstances, the RO should attempt to contact the Veteran to verify his current mailing address.

Accordingly, the case is remanded for the following actions:

1.  The RO must attempt to verify the Veteran's mailing address of record.  All attempts to verify the Veteran's mailing address must be documented in the claims file by the RO.  

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated or examined him for a psychiatric disorder, to include PTSD and schizophrenia, during the course of this appeal.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination he may identify.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must then be afforded the appropriate VA examination to determine the current existence and etiology of any current acquired psychiatric disorder found, to include PTSD and schizophrenia.  The claims folders must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  For each current psychiatric disorder found, the VA examiner must provide an opinion as to whether the condition was caused by or aggravated during the Veteran's military service.  If any psychiatric condition is found to have pre-dated one or both periods of the Veteran's military service, the VA examiner must indicate whether the condition was aggravated by the Veteran's subsequent period of military service.  A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

6.  Thereafter, the RO must readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  If the claim remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


